

115 HR 4244 IH: To require the release of all records relating to the assassination of President John F. Kennedy, and for other purposes.
U.S. House of Representatives
2017-11-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4244IN THE HOUSE OF REPRESENTATIVESNovember 3, 2017Mr. Cohen (for himself and Mr. Brendan F. Boyle of Pennsylvania) introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo require the release of all records relating to the assassination of President John F. Kennedy,
			 and for other purposes.
	
		1.Requirement to release assassination records
 (a)DeterminationNot later than 2 days after the date of the enactment of this Act, the President shall make a determination about whether to release any assassination record (in whole or in part) that was not released on October 26, 2017.
 (b)Records releasedThose records determined to be released under subsection (a) shall be released not later than 2 days after such determination.
 (c)Assassination record definedThe term assassination record has the meaning given that term in section 3 of the President John F. Kennedy Assassination Records Collection Act of 1992 (Public Law 102–526; 44 U.S.C. 2107 note).
			